COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 LORRI BURNETT AND                              §
 DAVID BURNETT,                                                 No. 08-14-00311-CV
                                                §
                        Appellants,                                  Appeal from
                                                §
 v.                                                               Probate Court No. 2
                                                §
 LISA E. LUNCEFORD AND                                        of El Paso County, Texas
 GRACE GUARDIANS, INDIVIDUALLY                  §
 AND AS GUARDIAN FOR                                           (TC # 2010-G00204-A)
 LYNNE SHIRLEY PAXTON,                          §

                        Appellees.              §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 7TH DAY OF DECEMBER, 2016.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Hughes, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment